Citation Nr: 1633865	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  15-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the Veteran's benefits were properly terminated.

2.  Entitlement to service connection for the residuals of a broken nose.  


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse, M. H., D. H., and E. R.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1954.

This case comes before the Board on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board of Veterans' Appeals (Board) in September 2015, when it was remanded for further development.

In July 2015, the Veteran had a videoconference hearing with the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  On July 11, 2010, the RO granted service connection for coronary artery disease, status post stent emplacement and status post myocardial infarction, and posttraumatic stress disorder (PTSD) on the basis that the Veteran had been a prisoner of war (POW) during the Korean Conflict.  

2.  There is clear and unmistakable evidence that the Veteran was not a POW during service.  

3.  The preponderance of the evidence is against a finding that the Veteran broke his nose in service.  


CONCLUSIONS OF LAW

1.  The criteria for termination of the Veteran's benefits have been met.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.500 (2015).

2.  The claimed residuals of a broken nose are not the result of a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection for a heart disability and PTSD was improperly terminated.  He also contends that service connection is warranted for the residuals of a broken nose.  

A review of the evidence shows that the Veteran's service medical records were destroyed in a fire at the National Personnel Records Center in 1973.  Under those circumstances, VA has a heightened obligation to explain its findings and conclusions and to carefully consider resolving reasonable doubt in favor of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, there is no presumption that the missing medical records would, if they still existed, necessarily support a Veteran's claim.  There is no presumption either in favor of the Veteran or against the VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (an adverse presumption is not created where records had been lost or destroyed while in Government control which would have required the VA to disprove a Veteran 's allegation of injury or disease in service).  Further the absence of the records does not establish a heightened standard of proof.  Rather, VA has a heightened duty to consider resolving reasonable doubt in favor of the Veteran, to assist the Veteran in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  Although the legal standard for proving a claim for service connection is not lower, VA has an increased obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  




Termination of Benefits

On July 21, 2010, the RO granted service connection for coronary artery disease, status post stent emplacement and status post myocardial infarction, and for PTSD.  Those disorders were presumed to be the result of service based the Veteran's experiences as a POW during the Korean Conflict.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.309 (2010).  The RO assigned a 100 percent rating for the heart disease and a 30 percent rating for PTSD, both effective February 9, 2009.  

On November 20, 2013, following an investigation by the VA Office of the Inspector General (OIG), the RO terminated service connection for the heart disability and PTSD, effective February 9, 2009.  The RO informed the Veteran that it had been unable to verify his POW status.  The Veteran disagreed with that decision, and this appeal ensued.  

During hearings before a VA Decision Review Officer in November 2014 and the undersigned Veterans Law Judge in July 2015, and in numerous pieces of correspondence, the Veteran contends that his service separation form verified his status as a POW during the Korean conflict.  Therefore, he maintains that service connection for a heart disability and PTSD should be restored.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the original grant of service connection was clearly and unmistakably erroneous.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  However, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

If a veteran is a former prisoner of war, the following diseases shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of §3.307 are also satisfied:  Any of the anxiety states and atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia).  38 C.F.R. § 3.309(c) (2015).

A former prisoner of war means a person who, while on active service, was forcibly detained or interned in the line of duty by an enemy government or its agents, or a hostile force during a period of war; or by a foreign government or its agents, or a hostile force under circumstances which VA finds to have been comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy governments during periods of war.  38 U.S.C.A. § 101(32) (West 2014).

Special considerations attend the cases of combat Veterans.  For any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in service satisfactory lay or other evidence of service incurrence or aggravation of an injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there was no official record of such incurrence in service.  To that end, every reasonable doubt is resolved in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (West 2002).  

Service connection will be severed only where evidence stablishes that it is clearly and unmistakably erroneous, with the burden of proof on VA.  38 C.F.R. § 3.105(d) (2015).

On VA-Form 21-526, February 9, 2009, the Veteran filed a claim of entitlement to service connection for various disabilities, including heart disease and PTSD.  He reported that he had been a POW of North Korea during the Korean Conflict.  

In April 2009, the Veteran submitted copy number 1 of his DD 214.  In Box 28, it was noted that his most significant duty assignment had included "Scrt Duty OSI" and that he had been a POW in Korea.  It was also noted that he had been assigned to the 354th FINTCPRON.  In Box 30 it was noted that his service schools or colleges, college training courses and/or post-grad. courses successfully completed included Muroc Flt Crse and an OSI Crse.  It was also noted that he had had the Clerk Typist Crse and the Pers Specl Crse.  Box 38, the Remarks section, included the following notations:  I Mech 7 VI Tec Sp 5, II Cler 5 III Equip Opr 8 IV Rad Opr 5 VTec Sp 5 VI Sev 8 VII Crafts 9 VIIIElect 8.

During his hearings and in numerous pieces of correspondence, the Veteran reported that in April 1952, he had been a radar operator on a secret mission over Korea when his plane, an F-94, was hit by enemy fire.  He reported that he had ejected from the plane, and in doing so had broken his nose.  He stated that he had been captured by the North Koreans and held as a POW for approximately two months, when he and several others had managed to escape.  He noted that he was rescued by United States Marines but that during the rescue, he had sustained gunshot wounds of the left shoulder and left elbow.  He testified that those wounds were relatively minor but noted that the scars were still visible.  He also reported that during his captivity, the North Koreans had ripped out his toenails with pliers and that he sustained residual foot damage.  

The only available service medical record is the report of the Veteran's June 1954 service separation examination.  It shows that his nose got stopped up and that he had difficulty breathing.  It also shows that his nose had never been broken, and on examination, his nose was normal.  The Veteran's feet were also found to be normal, as were his upper extremities.  Although he did have a 4 inch scar, it was not located on the left shoulder or left leg.  It was located in the right lower quadrant of his trunk and was consistent with the appendectomy that he had undergone at age 15.  There were no reports of any scars on the left shoulder or left elbow.  It was also noted that he had gained 40 pounds during the previous six months.  While the Veteran maintains that the weight gain represented the weight he had lost as a POW, the time frame for that weight gain would have commenced more than one year following his repatriation in June 1952.  

In November 2009, the Veteran submitted several personal photographs taken in service and letters written in service.  He also submitted several photographs taken by the Department of the Air Force.  However, there is no evidence in any of the photographs or letters showing that the Veteran was in Korea.  

In November 2009, the Veteran reported that he had been debriefed by a Lieutenant Colonel B. and that he had been the only one to survive the mission and his escape from captivity.  

In January 2010, the RO informed the Veteran his service treatment records were unavailable and requested other documents which could relate his disabilities to service, such as statements from military medical personnel (nurses, medics, corpsmen, doctors); buddy statements from people who knew him in service and knew of any disability he had on active duty; employment physical exanimations; medical evidence from hospitals, clinics and private physicians by which or by whom he was treated after separation; letters written during service; photographs taken during service; pharmacy prescription records; or reports of insurance examinations.

In a February 2010 letter, the Veteran reported that he had no buddy statements, medical evidence, reports of employment physical examination, pharmacy prescription records, or reports of insurance examinations to submit.  

In February and March 2010, the VA made formal findings that the Veteran's service medical records were unavailable.  

In May 2010, a VA service center member certified the document submitted by the Veteran, Copy 1 of the Veteran's DD Form 214, as evidence acceptable under 38 CFR 3.200 series, 4505 Authority.  

On March 16, 2011, a Transmittal of and/or Entitlement to Awards, NA Form 13059, was prepared by the National Personnel Records Center (NPRC).  It was noted that the Good Conduct Medal, National Defense Service Medal, Korean Service Medal, and Prisoner of War Medal were being forwarded to the Veteran from Randolph Air Force Base, Texas.  

In a March 18, 2011 letter to the Veteran, the NPRC stated that it was pleased to authorize shipment of the awards indicated on the enclosed NA Form 13059, Transmittal of and/or Entitlement to Awards, based on the documents the Veteran provided and/or official documents, if available.  While the NPRC had authorized the shipment of awards, it was noted that the Department of the Air Force maintained jurisdiction for issuing Air Force and Army Air Corps service medals.  There was no evidence, such as citations or orders, that the Air Force had authorized the issuance of those medals.  In addition, there were no medals, such as a Purple Heart Medal, showing that the Veteran had ever participated in combat.  Consequently, NA Form 13059 does not provide evidence for or against the claim that the Veteran had been a POW.

In April 2011, the RO informed the Veteran that it was having difficulty obtaining records to verify his POW status.  The RO asked the Veteran to submit any documents he had related to that experience, such as statements from military medical personnel (nurses, medics, corpsmen, doctors) or buddy certificates or affidavits.  

On July 21, 2011, the RO granted service connection for heart disease and PTSD, based on former POW status, effective February 2009.  

In April 2013, the former POW Coordinator for the Oakland RO notified the VA Office of Inspector General (OIG) that the Veteran's status as a former POW had been based on an obviously altered DD Form 214.  It had been placed directly on top of the Veteran's original DD Form 214 which the VA had received July 15, 1954.  Following the receipt of that information from the POW Coordinator, the VA OIG initiated an investigation to determine whether the Veteran had, in fact, been a POW during the Korean conflict.

During the course of the appeal, the RO and the VA OIG made inquiries to numerous federal agencies in an effort to verify the Veteran's claimed POW status, his duties, and any injuries sustained in service.  All of those inquiries met with negative results, to include from, the VA Personnel Information Exchange System (PIES) (April 2011, three attempts noted); the NPRC (November 2009, December 2009), the National Archives (July 2010, April 2011), the United States Air Force Personnel Center (September 2015), the Air Force Historical Research Agency (April 2014 - May 2014), the Defense Personnel Retrieval and Information System (DPRIS) (January 2106), and the Special Operations Command (SOCOM) (November 2015).  

During the investigation, the VA OIG forwarded the Veteran's copy of his DD Form 214 for analysis to the VA Forensics Laboratory in Washington, D.C.  The Veteran's copy was compared to a copy of his DD Form 214 held by the VA.  It was noted that the Veteran's copy was the original typed DD Form 214 while the DD Form 214 held by the VARO was a carbon copy.  Based on differences in type font and alignment, it was determined that some typewritten entries had been added to original when the carbon copy had not been beneath the original.  The forensic examiner also found that the original had been altered in Section #30, in the DATES box.  In addition, there was an area of torn paper that had previously contained the dates Sept 52 - Oct 52.  Those dates had been physically removed from the document.  Following visual, microscopic and instrumental examinations, the Director of the VA Forensic Document Laboratory concluded that the Veteran's copy of his DD Form 214 had been altered.  In light of the extensive investigation, the VA OIG concluded that the Veteran's DD Form 214 had been altered and that the Veteran had not been a POW.  

In a letter, dated September 12, 2013, the RO notified the Veteran that it had received information from the VA OIG concerning his former POW status.  Based on that information, the RO proposed to sever service connection and terminate the Veteran's benefits.  The RO informed the Veteran that he could submit any evidence that substantiated his status as a former POW.  The RO stated that his compensation would continue at the present rate for 60 days following the date of the notice so that he could, if he wished, submit evidence to show that the proposed action should not be taken.  It was noted that if he waited more than 60 days to submit evidence, the RO would carefully consider whatever he submitted but that the adjustment of benefits would have already have gone into effect.  38 C.F.R. § 3.105 (2015).

On October 22, 2013, the RO received for the record Copy 4 of the Veteran's Report of Separation from the Armed Forces of the United States.  It showed that the Veteran had been a clerk typist and personnel specialist but did not show that he had been a Korean POW.  In box 28, it was noted that his most significant duty assignment had been the 354th FINTCPRON.  There was no indication that he had been a POW in Korea.  In Box 30 it was noted that his service schools or colleges, college training courses and/or post-grad. courses successfully completed consisted of the Clerk Typist Crse and the Pers Spec Crse.  It did not indicate the Muroc Flt Crse and an OSI Crse.  

On October 22, 2013, the VARO received a statement from the Veteran that there seemed to be two different DD Forms 214 that had surfaced and that upon close scrutiny he had discovered what appeared to be different signatures.  The Veteran reiterated that the original DD Form 214 was the one which was given to him at the time of his separation from service.  He stated that he had never seen the other DD Form 214 until the matter had been brought to his attention by VA.  He asserted that at no time had he attempted to defraud the government.  He believed that his original onion skin DD Form 214 was the true and accurate document that was given him upon discharge and that it truly reflected his military service.

Other than the Veteran's statement, the RO received no additional evidence from the Veteran during the 60 days following the proposal to terminate his benefits.  In a letter, dated November 20 2013, the Veteran was notified of decision to terminate his benefits, effective February 9, 2009.  38 C.F.R. § 3.105 (2015).

On November 8, 2013, an accredited representative of RO Sacramento (343) certified, pursuant to 38 C.F.R. § 3.203, that Copy 4 of the Veteran's DD Form 214 was a true and exact copy of either an original document or of a copy issued by the Service Department or a Custodian of Records.  

On November 20, 2013, the RO informed the Veteran that his VA benefits had been terminated effective February 9, 2009.  The Veteran disagreed with that decision, and this appeal ensued.  

In April 2014, the Air Force Historical Research Agency reviewed the official unit history of the 354th Fighter-Interceptor Squadron covering its existence from its beginning in November 1952 through August 1955 when it was inactivated.  It was noted that the unit did not see any overseas duty.  It belonged to the Air Defense Command (ADC) which was charged with the mission of preventing enemy aircraft from penetrating United States airspace.  The official history of the 669th Aircraft Control and Warning Squadron, from January through June 1952 and did not show any indication of anyone being sent TDY (Temporary Duty) to the 354th Fighter Interceptor Squadron or to the Pacific areas.  All TDY's were noted, but they consisted mostly of schooling and conferences.  There was a mention that the squadron commander was having all of the members of the squadron learn each other's jobs, but no details were offered. 

In addition, the Air Force Historical Research Agency looked at all of the F-94 aircraft accidents/losses for 1952 and found there were a few.  Most of the F-94s in the Far East were based at Itazuke Air Base, Japan; Naha Air Base, Okinawa; Johnson Air Base, Japan; Suwon Air Base, Korea; or Kimpo Air Base, Korea.  There were no F-94s that were lost in May 1952 in Korea.  The Air Force Historical Research Agency reviewed the official histories of the 319th Fighter-Interceptor Squadron, located at Suwon Air Base, Korea, the only unit that was in Korea that flew the F-94 aircraft.  There no evidence that there was any need for an enlisted clerk to teach or be used as a radar operator.  The training of radar operators was outlined in the official unit histories of the 319th Fighter Interceptor Squadron.  In addition, there was no mention of any losses over North Korea.  There were very stringent limitations as to where the F-94 could fly.  The Air Force Historical Research Agency concluded that it did not find any evidence to support the Veteran's claim.  

In April 2014, the Air Force Historical Research Agency reported that the information in Box 30 of the Veteran's DD Form 214 (I Mechanic 7 VI Technical. Specialty 5 II Clerical 5 Ill Equipment Operator 8 IV Radio Operator 5 V Technical Specialty 5 VI Services 8 VII Craftsman 9 VIII Electrical 8) referred to the entrance aptitude tests that he took when he tried to get into the Air Force in July 1950.   

It was noted that Block 28 had a number of items that appeared to have been added after the original document was typed, with another typewriter.  The letter "5" for Scrt Duty OSI both agreed with each other in that phrase, but was obviously different in all other blocks where the letter S appeared.  All other letter S's were found to be vertically aligned, but not in Block 28, where the top of the letter S stopped prior to the right hand edge of the bulge of the bottom of the S.  The statement in Block 28 POW Korea did not agree with Block 26 where it was emphatically stated that the Veteran had no foreign service.  However, the entry in Block 28 that stated 354th FINTCPRON (354th Fighter-Interceptor Squadron) did appear to be original to the document.  In Block 30, the letters and numbers used for the Clerk Typist Crse and Pers Spec Crse were the same letters and numbers used in the uncontested portion of the DD Form 214.  The number 5 was significant as it was the same typewritten 5 used elsewhere on the document.  However, the number 5 was completely different where the dates for the Veteran's Muroc Fit Crse and OSI Crse dates are noted.  In addition, the letter C' and S used in the Muroc Flt Crse and OSI Crse did not match the rest of the uncontested document.  In summary, the Air Force Historical Research Agency concluded that it appeared that the DD Form 214 was altered in Blocks 28 and 30 to reflect duty assignments and courses that did not occur.  

In May 2014, the Air Force Historical Research Agency reported that the official and approved abbreviation at that time for "radio" was "Rad".  Radar was not abbreviated, as the term itself; RADAR was an authorized abbreviation for "RAdio Detection and Ranging".  Therefore, a "Rad Opr" was a Radio Operator.  A RADAR Operator would be abbreviated at "RADAR Opr".  Those terms and abbreviations were taken from War Department Technical Manual 20-205, Dictionary of United States Army Terms", 18 January 1944 and the Air Force Dictionary of 1957, which shows that the terms and abbreviations had not changed during the time the Veteran was in the Air Force.

In a December 2014 Administrative Decision, the RO found that there was no evidence to corroborate the Veteran's contention that he had been a former POW.  His reported capture and confinement were not consistent with the. evidence of record.  The absence of evidence to verify the Veteran's status as a former POW, the inconsistencies with the Veteran's report of his injuries, and his acknowledgement that his DD Form 214 had been altered provided clear and unmistakable evidence that he had not been a POW.  The correct facts had not been before the RO on July 21, 2010, when it granted service connection for heart disease and PTSD based on POW status.  Therefore, the Veteran did not meet the criteria to be considered a former POW.  

In February 2016, the Veteran's representative stated that the Veteran now believed that the incident in North Korea was in May 1953 and not 1952.  However, he has not presented any evidence to support that belief.  In light of the unavailing efforts to substantiate the Veteran's claim to date, and the lack of any evidence submitted to substantiate the new assertions, further investigation would be tantamount to a fishing expedition.  VA's duty to assist the Veteran does not extend to fishing expeditions to determine if there might be some unspecified information which could possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).

In June 2016, the Veteran's representative submitted a document that showed in February 1953 the Veteran had a completed satisfactory testing in association with a General Educational Development certificate and that a copy had been sent to the Commander of the 669th Aircraft Control and Warning Squadron.  

In June 2016 and July 2016, the Veteran and his wife acknowledged his DD Form 214 had been altered.  He stated that it was done by the person in charge of the Secret OSI Records at Oxnard Air Force Base who was privy to the "Classified Personnel Records" and was more than willing to give the Veteran the recognition and credit the Veteran deserved for his service with OSI as an enlisted man.  The Veteran stated that he wished he could thank that man.  

In light of the foregoing evidence, it is clear that the Veteran's VA compensation for heart disease and PTSD were predicated on the false information that he had been a POW during the Korean conflict.  Although a VA employee had verified the Veteran's POW status from a DD Form 214, Copy 1, the subsequent VA OIG investigation found that the VA employee had not been qualified to review that document or to draw that conclusion.  When the DD Form 214 was reviewed by an accredited representative, it was found that the copy held by the RO, Copy 4, was the true copy which had been issued to the Veteran.  That document showed that the Veteran had had no foreign service, had sustained no wounds in service, and was not a POW.  Those findings were in line with the findings on the Veteran's service separation examination.  Moreover, after a visual, microscopic, and instrumental examination, the VA Forensics Laboratory in Washington, D.C. found that the Veteran's copy of the DD Form 214, Copy 1, had been altered.  Finally, the Board notes that the Veteran recently acknowledged that his DD Form 214 had been altered by the person in charge of the Secret OSI Records at the Air Force base where the Veteran was separated from service.  Accordingly, the Board concludes that those portions of the Veteran's DD Form 214 were altered.

Nevertheless, the Veteran contends that the notes in block 28 of his DD Form 214 verify that he had training as a radar operator and that he had, therefore, been selected for a secret aerial reconnaissance mission during the Korean Conflict.  He reported that he had taken that training while assigned to the 669th Aircraft Control and Warning Squadron.  While a report of his GED testing had been sent to the Commander of that unit, efforts to confirm any assignment to that unit, including a TDY assignment met with negative results.  Extensive development of the record shows that he was an Airman First Class and had been trained as a clerk typist and personnel specialist.  Neither his rank nor his training was associated with such a mission.  Moreover, the Air Force Historical Research Agency confirmed that the claimed training in radar operations referred to radio operations as part of a battery of aptitude tests the Veteran took at the time of his entry into service.  It did not refer to the operation of radar.  Similarly, the shipment of the POW medal and Korean Service Medal did not constitute evidence that the Veteran had actually been in Korea.  Indeed, there is no evidence, such as award citations or orders that the Veteran was authorized to wear either medal.  Numerous government agencies, the VA OIG investigation, and photographs and letters submitted by the Veteran have failed to confirm that the Veteran ever left the continental United States during service.  

The absence of evidence to verify the Veteran's status as a former POW, the inconsistencies with the Veteran's report of his injuries, his training as a personnel specialist and clerk typist in service, the absence of any authorized awards suggesting combat, and the alteration of his DD Form 214 provide clear and unmistakable evidence that he never participated in combat and that he was never a POW.  Where a grants of service connection is based on an act or acts of commission or omission by the payee, or with his knowledge, or the evidence establishes that service connection was clearly illegal, the benefits shall be terminated the effective date of the award.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.500 (2015).  Accordingly, the Veteran's benefits were properly terminated retroactive to the effective date of service connection, February 9, 2009.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  Generally, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  However, in this case, there is clear and unmistakable evidence against the Veteran's claim which shows that service connection based on POW status was granted in error as the Veteran is not shown to have been a POW and there is clear and unmistakable evidence that he was not a POW and the finding that he was a POW was based on an altered document.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In addition, the Board finds that the government has met the standard of clear and unmistakable evidence showing that the grant of service connection was erroneous in order to sever service connection.  The Board finds that clear and unmistakable evidence shows that the grant of service connection was erroneous.  Therefore, termination of service connection was proper and the appeal must be denied.

Service Connection for a Broken Nose

During hearings before a VA Decision Review Officer in October 2014 the undersigned Veterans Law Judge in July 2015, the Veteran contended that he broke his nose in service when he ejected from an aircraft damaged by enemy fire.  He stated that he had breathing difficulty since that time and that service connection for the residuals of a broken nose was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate a claim and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate his claim was satisfied by a letter in May 2010.    

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, VA has obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the decision above, the Board found that the incident in which the Veteran claimed to have broken his nose while ejecting from an airplane did not occur.  Extensive research by government agencies established that the Veteran did not service outside the continental United States and that the claimed aircraft incident did not occur.  However, that does not end the inquiry with respect to other causes of the claimed broken nose.  

The only available service medical record is the report of the Veteran's June 1954 service separation examination.  It shows that his nose got stopped up and that he had difficulty breathing.  However, it also shows that his nose had never been broken and that on examination, his nose was normal.  

In May 2010, the RO asked the Veteran for evidence showing that his residuals of a broken nose had existed from service to the present.  The RO asked the Veteran for any treatment records related to his claimed conditions.  For example, the RO noted that the Veteran could send reports or statements from doctors, hospitals, laboratories, medical facilities, mental health clinics, x-rays, physical therapy records, or surgical reports.  Those records were to include the dates of treatment, findings, and diagnoses. 

The RO also asked that the Veteran to identify the dates and places of any treatment by or authorized by the VA.  The RO stated that it would obtain the necessary records if the Veteran gave it enough information to locate them.  

In addition, VA asked the Veteran to send a statement, or statements from people who had witnessed his claimed disabilities.  

A July 1998 statement from J. N. K., M.D., a private otolaryngologist, shows that he treated the Veteran for a nasal septal deviation and turbinate hypertrophy which was symptomatic.  He also treated the Veteran for snoring with interrupted sleep patterns, rule out sleep apnea syndrome.  On examination, the Veteran's nasal septum was convoluted.  His tip was tonic, and his external nasal dorsum was to the right side.  He had bilateral, nasal obstruction on that basis.  In January 1999, Dr. K. noted that the Veteran had had a traumatic injury to his nose and had a dorsal bony diffraction on the right side with a tiptosis to the right deviation of the septum: nasal "ptyptosis," white nasal tip.

Although Dr. K. stated that the Veteran had had sustained a traumatic injury to his nose, Dr. K. does not cite any injury other than the claimed fracture in Korea.  Moreover, there is no evidence to suggest that history was based on a review of the Veteran's records.  Dr. K. does not state that the Veteran's records were in his possession or that he reviewed them, nor does he explain the 1954 notation that the Veteran had never broken his nose.  Therefore, the Board concludes that Dr. K.'s reference to a broken nose in service was based on information supplied by the Veteran and is associated with the claimed broken nose sustained while ejecting from an airplane.  While the Veteran is competent to report events that happened to him in service that are capable of lay observation, such as a nose injury, the contemporaneous report of the Veteran's service separation examination carries greater weight than the Veteran's recall of events which occurred more than 40 years earlier.  Curry v. Brown, 7 Vet. App. 59 (1994).  A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The normal medical findings at the time of the Veteran's separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  

During a June 2010, VA POW protocol examination, it was noted that since breaking his nose while being ejected out of the plane, the Veteran had difficulty breathing out of his nose.  He reportedly did a lot of snoring and was eventually diagnosed with sleep apnea.  He had been referred to Dr. K., where he had a septoplasty.  The diagnoses included a deviated nasal septum and sleep apnea.  Again, however, the Board notes that the history was reported by the Veteran.  There is no evidence that it came from any objective evidence of a nasal injury prior to the treatment by Dr. K.  Accordingly, the report of the VA examination does not provide competent evidence of a nexus to service, as a nasal injury could have occurred at any time following service and prior to the treatment resulting in septoplasty. 

In light of the foregoing discussion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran broke his nose in service or that there is a nexus between any current nose disability and any event in service.  Accordingly, he does not meet the criteria for service connection; and therefore, the appeal is denied.  While the Veteran has made statements regarding an injury in service, the Board finds that those statements are not credible as they have been disproven on investigation by government agencies and are not consistent with the records in this case.  Furthermore, the Veteran has been shown to have knowingly submitted an altered document in pursuit of benefits, which lessens his credibility.

The Board finds that the preponderance of the evidence is against a finding that the Veteran incurred any nasal injury during service.  The Board further finds that the preponderance of the evidence is against a finding that any current nasal disability is related to any event, disease, or injury during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a broken nose, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Termination was proper with respect to service connection for coronary artery disease, status post stent emplacement status post myocardial infarction, and PTSD, and the appeal is denied.

Entitlement to service connection for the residuals of a broken nose is denied.



___________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


